Terminal Disclaimer
The terminal disclaimer filed on 3/16/2021 and approved on 3/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,092,005 B2 and US Patent 10,729,138 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for these examiner’s amendments given in interviews with attorney Roy Gross on 3/15/2021 and 3/19/2021.

	The application has been amended as follows: 
Claim 7:
On line 1, please REPLACE “NaDCC” with “sodium dichloroisocyanurate (NaDCC)”.

Claim 10:
On line 1, please REPLACE “NaDCC” with “sodium dichloroisocyanurate (NaDCC)”.

Specification:
On page 18, line 10, paragraph [0161], please REPLACE “calcium” with “Calcium”.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The amendments and remarks filed by the applicant on 2/16/2021 presented arguments that were persuasive in reiterating that a composition and method of using the composition for targeting a water inhabiting insect, egg, and/or larvae in a water system, the composition comprising: a saturated hydrocarbon as a floating agent; a water disinfectant comprising hypochlorite and/or hydrogen peroxide, wherein the water disinfectant comprises at least 50% w/w of the composition; wherein the water system is selected from: lakes, rivers, fountains, ponds, canals, aquaculture systems, water holding or conveying systems, water reservoirs, open drinking water systems, brackish water environments, and wastewater, and wherein the composition is buoyant and causes slow release of the water disinfectant, such that the concentration of the water disinfectant at the surface of the water system where it is applied is between about 50 ppm and about 1000 ppm for at least one hour after application, is not found in the prior art, and is therefore novel and unobvious.
 	Souter et al. (US 20040164029 A1) in view of Zomer (US 20040185079 Al) and Miller et al. (US 20110079559 Al) were the closest prior art of record used to disclose a composition and method of applying a buoyant composition for targeting a water inhabiting insect, egg, and/or larvae in a water system; however, the teachings of Souter et al., Zomer, and Miller et al. taken individually or in combination failed to teach .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-3, 7, and 8 are directed to an allowable product.
	Claims 9-11 are directed to a method of administering an allowable product.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615